Name: 88/585/EEC: Commission Decision of 11 November 1988 approving amendments to the programmes for health protection groups and the development of agriculture and sheep farming in the Concelho de Mertola drawn up by the Portuguese Republic pursuant to Regulation (EEC) No 3828/85 (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  building and public works; NA;  Europe;  agricultural policy
 Date Published: 1988-11-22

 Avis juridique important|31988D058588/585/EEC: Commission Decision of 11 November 1988 approving amendments to the programmes for health protection groups and the development of agriculture and sheep farming in the Concelho de Mertola drawn up by the Portuguese Republic pursuant to Regulation (EEC) No 3828/85 (Only the Portuguese text is authentic) Official Journal L 315 , 22/11/1988 P. 0038 - 0038*****COMMISSION DECISION of 11 November 1988 approving amendments to the programmes for health protection groups and the development of agriculture and sheep farming in the concelho de Mertola drawn up by the Portuguese Republic pursuant to Regulation (EEC) No 3828/85 (Only the Portuguese version of this text is authentic) (88/585/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3828/85 of 20 December 1985 on a specific programme for the development of Portuguese agriculture (1), as last amended by Regulation (EEC) No 2182/88 (2), and in particular Article 4 (2) thereof, Whereas on 16 May 1988 the Portuguese Republic forwarded an amendment to the specific programmes on health protection groups (mainland and the autonomous regions of the Azores and Madeira); Whereas on 16 May 1988 the Portuguese Republic forwarded an amendment to the programme on the development of agriculture and sheep farming in the concelho de Mertola; Whereas the said amendments relate to the eligibility of male bovine animals and mobile radio and data-processing equipment for the specific programmes for health protection groups on the one hand and to the ceilings to be taken into account for aid from the Fund for the purchase of agricultural machinery for the specific programme for the development of agriculture and sheep farming in the concelho de Mertola on the other hand; Whereas the said amendments are the result of requirements experienced from the application of the relevant programmes in the territories concerned and whereas they are in line with the objectives of Regulation (EEC) No 3828/85; Whereas on the one hand those amendments are very important in ensuring the success of the relevant programmes and on the other hand Portugal's budget resources are fairly limited; whereas account should accordingly be taken for aid from the Fund of expenditure effected from the date of entry into effect of eligibility of the programmes concerned; Whereas the European Agricultural Guidance and Guarantee Fund Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The amendments to the programmes for health protection groups (mainland and autonomous regions) and for the development of agriculture and sheep farming in the concelho de Mertola, forwarded by the Portuguese Republic on 16 May 1968, are hereby approved. Article 2 Aids granted by the Portuguese Republic pursuant to these amendments shall be eligible from 7 August 1978. Article 3 This Decision is addressed to the Portuguese Republic. Done at Brussels, 11 November 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 372, 31. 12. 1985, p. 5. (2) OJ No L 191, 22. 7. 1988, p. 13.